In an action inter alia to declare that a certain lease is valid and subsisting, defendants David Kent and 711 Kings Highway Corporation appeal from an order of the Supreme Court, Kings County, dated May 2, 1975, which denied their separate motions (1) to dismiss the action as against them for lack of personal jurisdiction and (2) for a protective order, and ordered their appearance at an examination before trial. Order affirmed, with $50 costs and disbursements. The examination of appellants shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by plaintiff, or at such time and place *814as the parties may agree. Special Term properly determined that appellants failed to complete their traverse in a timely fashion. Cohalan, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.